Title: To George Washington from Joseph Hawley, 27 June 1776
From: Hawley, Joseph
To: Washington, George



Watertown [Mass.] June 27th 1776

For God’s Sake! If it is possible Let all Ward’s People be instantly orderd to Canada or to Some place where they are More Needed than they are here—Pray Sr Consider that they are Officerd Armed and equipd in all respects—Every thing is to

do for the Militia—Our People will fight here pro Aris & focis—But very few of them (Believe Me) will be got to Canaday this year—I Pray your Excellency to Pardon My troublesome repetitions of this Matter to you—I am here and See the true state and posture of affairs.
No place on the Continent I conceive More Secure than Boston. I am (May it please your Excellency) Yours, with the highest esteem, warmest affection and firmest Attachment

Joseph Hawley

